Citation Nr: 0008501	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-39 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from March 1943 to January 1946 
and from June 1946 to April 1949.  He also had military 
service from April 1949 to September 1953 that the Department 
of Veterans Affairs (VA) Regional Office (RO) found to be 
dishonorable on the basis that the discharge from service for 
that period of time was due to persistent misconduct.

In a September 1987 rating decision the RO initially denied 
entitlement to service connection for a right ankle disorder.  
The bases for the denial included the lack of evidence of the 
incurrence of a right ankle injury during service, and the 
fact that the veteran's military service from April 1949 to 
September 1953, at which time the injury purportedly 
occurred, was not creditable for VA benefit purposes.  

The veteran submitted a notice of disagreement with the 
September 1987 decision in July 1988, and he was provided a 
statement of the case in August 1988.  In September 1988 he 
submitted a statement in which he requested additional time 
in which to complete his appeal, and he requested a hearing 
at the RO.  He also asserted that he should not be denied VA 
benefits for the residuals of the wounds he claimed to have 
received in the Korean conflict, including the right ankle 
injury.  He stated that he wanted to present the issue of 
whether the character of his service was a bar to benefits to 
the "VA board" for determination.  The RO did not respond to 
his request for additional time in which to complete his 
appeal.

The veteran provided testimony before an RO Hearings Officer 
in November 1988 regarding the character of his final 
discharge from service and the incurrence of an injury to the 
right ankle in 1950 while serving combat in Korea.  The Board 
of Veterans' Appeals (Board) finds that the September 1988 
statement, together with the testimony provided in the RO 
hearing, constitutes a substantive appeal of the September 
1987 rating decision in terms of the denial of service 
connection and the determination regarding the character of 
the final service discharge.  38 C.F.R. § 20.202; see EF v. 
Derwinski, 1 Vet. App. 324 (1991) (the Board must review all 
issues which are reasonably raised from a liberal reading of 
the veteran's substantive appeal).

In March 1995 the veteran claimed entitlement to VA 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1999) for a left ankle disorder, which he claimed to 
have resulted from VA treatment received in December 1996.  
The medical evidence shows that the treatment in December 
1996 was provided for a fracture of the right ankle.  In a 
January 1996 rating decision the RO found that the claim of 
entitlement to VA compensation for the left ankle disability 
was not well grounded because there was no evidence of having 
received treatment for the left ankle.  The veteran filed a 
notice of disagreement with that decision in February 1996, 
and was provided a statement of the case in March 1996.  In 
his April 1996 substantive appeal he stated that his appeal 
did not pertain to the left ankle, but that he was claiming 
entitlement to service connection for the right ankle as 
having been injured during service.

The RO interpreted the April 1996 statements as a withdrawal 
of the claim for VA compensation for the left ankle pursuant 
to 38 U.S.C.A. § 1151, and a claim for direct service 
connection for the right ankle disorder.  In July 1996 the RO 
informed the veteran that his claim for service connection 
for the right ankle disorder was denied because he had not 
submitted new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Because the veteran perfected an appeal of the September 1987 
rating decision, that decision has not become final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1997).  New 
and material evidence is not required, therefore, to 
reconsider his entitlement to service connection for the 
right ankle disorder.

In the August 1996 statement of the case issued in response 
to his notice of disagreement on the issue of new and 
material evidence, the RO provided the veteran with the 
regulation pertaining to service connection.  The RO did not, 
however, reconsider the issue of the character of the 
veteran's final period of service, nor did the RO provide him 
the laws and regulations pertaining to creditable service.  
The Board finds, therefore, that remand of the case is 
required in order to provide the veteran the opportunity to 
present informed evidence and argument on that issue.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

After undertaking any development deemed 
appropriate regarding the issues in 
contention, the RO should re-adjudicate 
the issue of whether the veteran's 
service from April 1949 to September 1953 
is creditable for VA benefits purposes, 
and the issue of service connection for a 
right ankle disorder.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case that incorporates all of the 
relevant laws and regulations pertaining 
to qualifying service and service 
connection.  The veteran and his 
representative should then be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




- 4 -


- 1 -


